                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 1 of 19


                                  1   Thiago Coelho, SBN 324715
                                  2   thiago@wilshirelawfirm.com
                                      Jasmine Behroozan, SBN 325761
                                  3   jasmine@wilshirelawfirm.com
                                      WILSHIRE LAW FIRM
                                  4   3055 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90010
                                  5   Telephone: (213) 381-9988
                                  6   Facsimile: (213) 381-9989

                                  7   Attorney for Plaintiff and Proposed Class

                                  8                               UNITED STATES DISTRICT COURT
                                  9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11   VALERIE BROOKS, individually and on             CASE NO.:
                                      behalf of all others similarly situated,
                                 12                                                             CLASS ACTION COMPLAINT
                                                          Plaintiff,
                                                                                           1.   VIOLATIONS OF THE AMERICANS
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             v.                                                 WITH DISABILITIES ACT OF 1990, 42
                                 14                                                             U.S.C. § 12181
                                                                                           2.   VIOLATIONS OF THE UNRUH CIVIL
                                 15   ARZZ INTERNATIONAL, INC. d/b/a                            RIGHTS ACT
                                      SCHUTZ, a Delaware corporation; and                       DEMAND FOR JURY TRIAL
                                 16   DOES 1 to 10, inclusive,
                                 17
                                                            Defendant.
                                 18
                                 19          Plaintiff Valerie Brooks (“Plaintiff”), individually and on behalf of all others similarly
                                 20   situated, brings this action based upon personal knowledge as to herself and her own acts, and as
                                 21   to all other matters upon information and belief, based upon, inter alia, the investigations of her
                                 22   attorneys.
                                 23
                                                                       NATURE OF THE ACTION
                                 24
                                             1.      Plaintiff is a visually-impaired and legally blind person who requires screen-
                                 25
                                      reading software to read website content using her computer. Plaintiff uses the terms “blind” or
                                 26
                                      “visually-impaired” to refer to all people with visual impairments who meet the legal definition
                                 27
                                 28
                                                                                       1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 2 of 19


                                  1   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                  2   Some blind people who meet this definition have limited vision. Others have no vision.

                                  3          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  4   “Class Members”), brings this Class Action to secure redress against Arzz International, Inc. d/b/a

                                  5   Schutz (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and operate

                                  6   its website to be fully and equally accessible to and independently usable by Plaintiff and other

                                  7   blind or visually-impaired people. Defendant’s denial of full and equal access to its website, and

                                  8   therefore denial of its products and services offered thereby and in conjunction with its physical

                                  9   locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”)

                                 10   and California’s Unruh Civil Rights Act (“UCRA”).

                                 11          3.      Because Defendant’s website, https://schutz-shoes.com/, (the “Website” or

                                 12   “Defendant’s website”), is not fully or equally accessible to blind and visually-impaired

                                 13
3055 Wilshire Blvd, 12th Floor




                                      consumers, resulting in violation of the ADA, Plaintiff seeks a permanent injunction to cause a
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   change in Defendant’s policies, practices, and procedures so that Defendant’s website will

                                 15   become and remain accessible to blind and visually-impaired consumers.

                                 16                                           THE PARTIES

                                 17          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

                                 18   County of Sacramento. Plaintiff is legally blind, visually-impaired handicapped person, and

                                 19   member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2),
                                 20   and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 21          5.      Defendant Arzz International, Inc. d/b/a Schutz is a Delaware corporation, with its

                                 22   headquarters in New York, New York. Defendant’s servers for the website are in the United

                                 23   States. Defendant conducts a large amount of its business in California, and the United States as

                                 24   a whole. These stores constitute places of public accommodation. Defendant’s stores provide to

                                 25   the public important goods and services. Defendant’s website provides consumers with access to

                                 26   shoes that lead the conversation and deliver fashion at your feet, one head-turning pair at a time

                                 27   with a confident, bold, and purpose-driven attitude. Defendant’s website provides consumers

                                 28   with access to information about new arrivals, handbags, boots, sneakers, sandals, pumps, mules,
                                                                                       2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 3 of 19


                                  1   flats, and sale items. Consumers can also access information about shipping, creating and/or

                                  2   logging into personal accounts, Defendant’s contact information, returns and exchanges, live chat,

                                  3   Defendant’s store locations, Defendant’s social media pages, and learning about the Defendant.

                                  4          6.      Plaintiff is unaware of the true names, identities, and capacities of Defendants sued

                                  5   herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true names

                                  6   and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes, and

                                  7   thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                  8   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                  9   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                 10          7.      Defendant’s stores are public accommodations within the definition of Title III of

                                 11   the ADA, 42 U.S.C. § 12181(7).

                                 12          8.      The Website, https://schutz-shoes.com/, is a service, privilege, or advantage of

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Defendant’s services, products, and locations.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                   JURISDICTION AND VENUE

                                 15          9.      This Court has subject matter jurisdiction over the state law claims alleged in this

                                 16   Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A) because: (a) the

                                 17   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some

                                 18   of the Class Members are citizens of a state (California), which is different than the Defendant’s

                                 19   states of citizenship (Delaware and New York).
                                 20          10.     Defendant is subject to personal jurisdiction in this District. Defendant has been

                                 21   and is committing the acts or omissions alleged herein in the Eastern District of California that

                                 22   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other

                                 23   blind and other visually impaired-consumers. A substantial part of the acts and omissions giving

                                 24   rise to Plaintiff’s claims occurred in the Eastern District of California. Specifically, on several

                                 25   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods

                                 26   and services of Defendant’s website in Sacramento County. The access barriers Plaintiff has

                                 27   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access

                                 28   multiple times in the past and now deter Plaintiff on a regular basis from accessing Defendant’s
                                                                                       3
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 4 of 19


                                  1   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have

                                  2   impeded Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s

                                  3   physical locations.

                                  4            11.        This Court also has subject-matter jurisdiction over this action pursuant to 28

                                  5   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                  6   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  7            12.        This Court has personal jurisdiction over Defendant because it conducts and

                                  8   continues to conduct a substantial and significant amount of business in the State of California,

                                  9   County of Sacramento, and because Defendant's offending website is available across California.

                                 10            13.        Venue is proper in the Eastern District of California pursuant to 28 U.S.C. § 1391

                                 11   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                 12   substantial and significant amount of business in this District, Defendant is subject to personal

                                 13
3055 Wilshire Blvd, 12th Floor




                                      jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   in this District.

                                 15            14.        Defendant owns, operates, and maintains brick and mortar store locations in the

                                 16   State of California. Defendant’s stores offer goods and services to the public. Defendant also

                                 17   offers good and services to the public through the Website. Defendant’s brick and mortar store

                                 18   locations and website are integrated and are public accommodations pursuant to 42 U.S.C. §

                                 19   12181(7).

                                 20             THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

                                 21            15.        The Internet has become a significant source of information, a portal, and a tool

                                 22   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 23   researching, as well as many other activities for sighted, blind, and visually-impaired persons

                                 24   alike.

                                 25            16.        In today's tech-savvy world, blind and visually-impaired people have the ability to

                                 26   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 27   visual information found on a computer screen. This technology is known as screen-reading

                                 28   software. Screen-reading software is currently the only method a blind or visually-impaired
                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 5 of 19


                                  1   person may use to independently access the internet. Unless websites are designed to be read by

                                  2   screen-reading software, blind and visually-impaired persons are unable to fully access websites,

                                  3   and the information, products, and services contained thereon.

                                  4            17.   Blind and visually-impaired users of Windows operating system-enabled

                                  5   computers and devices have several screen-reading software programs available to them. Some

                                  6   of these programs are available for purchase and other programs are available without the user

                                  7   having to purchase the program separately. Job Access With Speech, otherwise known as

                                  8   “JAWS,” is currently the most popular, separately purchased and downloaded screen-reading

                                  9   software program available for a Windows computer.

                                 10            18.   For screen-reading software to function, the information on a website must be

                                 11   capable of being rendered into text. If the website content is not capable of being rendered into

                                 12   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                 13
3055 Wilshire Blvd, 12th Floor




                                      users.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            19.   The international website standards organization, the World Wide Web

                                 15   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.1

                                 16   of the Web Content Accessibility Guidelines ("WCAG 2.1" hereinafter). WCAG 2.1 are well-

                                 17   established guidelines for making websites accessible to blind and visually-impaired people.

                                 18   These guidelines are adopted, implemented, and followed by most large business entities who

                                 19   want to ensure their websites are accessible to users of screen-reading software programs.

                                 20   Though WCAG 2.1 has not been formally adopted as the standard for making websites accessible,

                                 21   it is one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                 22   website that is accessible under the ADA to the public.

                                 23            20.   Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 24   against commercial website owners/operators with regard to the accessibility of such websites.

                                 25   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 26   BL-66. This is in addition to the numerous courts that already recognized such application.

                                 27            21.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise

                                 28   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any
                                                                                       5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 6 of 19


                                  1   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                  2   51(f).

                                  3            22.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                  4   their accommodations, facilities, and services. A substantial motivating reason for Defendant to

                                  5   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s

                                  6   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                  7   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in

                                  8   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                  9            23.   Inaccessible or otherwise non-compliant websites pose significant access barriers

                                 10   to blind and visually-impaired persons. Common barriers encountered by blind and visually

                                 11   impaired persons include, but are not limited to, the following:

                                 12                  a. A text equivalent for every non-text element is not provided;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                     b. Title frames with text are not provided for identification and navigation;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                  c. Equivalent text is not provided when using scripts;

                                 15                  d. Forms with the same information and functionality as for sighted persons are

                                 16                      not provided;

                                 17                  e. Information about the meaning and structure of content is not conveyed by

                                 18                      more than the visual presentation of content;

                                 19                  f. Text cannot be resized without assistive technology up to 200 percent without

                                 20                      loss of content or functionality;

                                 21                  g. If the content enforces a time limit, the user is not able to extend, adjust or

                                 22                      disable it;

                                 23                  h. Web pages do not have titles that describe the topic or purpose;

                                 24                  i. The purpose of each link cannot be determined from the link text alone or from

                                 25                      the link text and its programmatically determined link context;

                                 26                  j. One or more keyboard operable user interface lacks a mode of operation where

                                 27                      the keyboard focus indicator is discernible;

                                 28                  k. The default human language of each web page cannot be programmatically
                                                                                        6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 7 of 19


                                  1                     determined;

                                  2                 l. When a component receives focus, it may initiate a change in context;

                                  3                 m. Changing the setting of a user interface component may automatically cause a

                                  4                     change of context where the user has not been advised before using the

                                  5                     component;

                                  6                 n. Labels or instructions are not provided when content requires user input;

                                  7                 o. In content which is implemented by using markup languages, elements do not

                                  8                     have complete start and end tags, elements are not nested according to their

                                  9                     specifications, elements may contain duplicate attributes and/or any IDs are

                                 10                     not unique;

                                 11                 p. Inaccessible Portable Document Format (PDFs); and

                                 12                 q. The name and role of all User Interface elements cannot be programmatically

                                 13
3055 Wilshire Blvd, 12th Floor




                                                        determined; items that can be set by the user cannot be programmatically set;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                     and/or notification of changes to these items is not available to user agents,

                                 15                     including assistive technology.

                                 16                                   FACTUAL BACKGROUND

                                 17          24.    Defendant offers the https://schutz-shoes.com/ website to the public. The website

                                 18   offers features which should allow all consumers to access the goods and services which

                                 19   Defendant offers in connection with its physical locations. The goods and services offered by
                                 20   Defendant include but are not limited to the following: new arrivals, handbags, boots, booties,

                                 21   sneakers, flat sandals, platform sandals, pumps, mules, flats, and sales. Consumers can also

                                 22   access information about shipping, creating and/or logging into personal accounts, Defendant’s

                                 23   contact information, returns and exchanges, live chatting with Defendant’s representatives,

                                 24   Defendant’s physical store locations, Defendant’s social media pages, and learning about the

                                 25   Defendant.

                                 26          25.    Based on information and belief, it is Defendant's policy and practice to deny

                                 27   Plaintiff and Class Members, along with other blind or visually-impaired users, access to

                                 28   Defendant’s website, and to therefore specifically deny the goods and services that are offered
                                                                                     7
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 8 of 19


                                  1   and integrated within Defendant’s stores. Due to Defendant's failure and refusal to remove access

                                  2   barriers on its website, Plaintiff and other visually-impaired persons have been and are still being

                                  3   denied equal and full access to Defendant’s stores, shoes, and services offered to the public

                                  4   through Defendant’s Website.

                                  5    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV. CODE, §

                                  6                   51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS

                                  7          26.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

                                  8   computer without the assistance of screen-reading software. However, Plaintiff is a proficient

                                  9   user of the JAWS screen-reader as well as Mac’s VoiceOver and uses it to access the internet.

                                 10   Plaintiff has visited https://schutz-shoes.com/ on several separate occasions using the JAWS

                                 11   and/or VoiceOver screen-readers.

                                 12          27.     During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered

                                 13
3055 Wilshire Blvd, 12th Floor




                                      multiple access barriers which denied Plaintiff full and equal access to the facilities, goods, and
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   services offered to the public and made available to the public on Defendant’s website and its

                                 15   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                 16   on Defendant’s website, Plaintiff and Class Members have been deterred, on a regular basis, from

                                 17   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                 18   Defendant’s website has deterred Plaintiff and Class Members from visiting Defendant’s physical

                                 19   locations.
                                 20          28.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 21   encountered multiple accessibility barriers for blind or visually-impaired people that include, but

                                 22   are not limited to, the following:

                                 23                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible

                                 24                      code embedded beneath a graphic or image on a website that is read to a user

                                 25                      by a screen-reader. For graphics or images to be fully accessible for screen-

                                 26                      reader users, it requires that alt-text be coded with each graphic or image so

                                 27                      that screen-reading software can speak the alt-text to describe the graphic or

                                 28                      image where a sighted user would just see the graphic or image. Alt-text does
                                                                                       8
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 9 of 19


                                  1                     not change the visual presentation, but instead a text box shows when the

                                  2                     cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                  3                     images prevents screen-readers from accurately vocalizing a description of the

                                  4                     image or graphic. As a result, Plaintiff and Class Members who are blind and

                                  5                     visually-impaired customers are unable shop and access Schutz shoes, which

                                  6                     lead the conversation and deliver fashion at your feet, one head-turning pair at

                                  7                     a time with a confident, bold, and purpose-driven attitude. Consumers are also

                                  8                     unable to access information about new arrivals, handbags, boots, sneakers,

                                  9                     sandals, pumps, mules, flats, and sale items. Additionally, Consumers cannot

                                 10                     access information about shipping, creating and/or logging into personal

                                 11                     accounts, Defendant’s contact information, returns and exchanges, live chat,

                                 12                     physical store locations, Defendant’s social media pages, learning about the

                                 13
3055 Wilshire Blvd, 12th Floor




                                                        Defendant, or place any orders;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                 b. Empty Links that contain No Text causing the function or purpose of the link

                                 15                     to not be presented to the user. This can introduce confusion for keyboard and

                                 16                     screen-reader users;

                                 17                 c. Redundant Links where adjacent links go to the same URL address which

                                 18                     results in additional navigation and repetition for keyboard and screen-reader

                                 19                     users; and

                                 20                 d. Linked Images missing alt-text, which causes problems if an image within a

                                 21                     link does not contain any descriptive text and that image does not have alt-text.

                                 22                     A screen reader then has no content to present the user as to the function of the

                                 23                     link, including information or links for and contained in PDFs.

                                 24          29.    Recently in 2020, Plaintiff attempted to do business with Defendant on

                                 25   Defendant’s website.    Plaintiff has visited prior iterations of the website, https://schutz-

                                 26   shoes.com/, and also encountered barriers to access on Defendant’s website.

                                 27          30.    Despite past and recent attempts to do business with Defendant on its website, the

                                 28   numerous access barriers contained on the website and encountered by Plaintiff have denied
                                                                                      9
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 10 of 19


                                  1   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result

                                  2   of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing

                                  3   Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class

                                  4   Members have been deterred and impeded from the full and equal enjoyment of goods and

                                  5   services offered in Defendant’s stores and from making purchases at such physical locations.

                                  6                    DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE

                                  7          31.     Due to the inaccessibility of the Defendant’s website, blind and visually-impaired

                                  8   customers such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the

                                  9   facilities and services Defendant offers to the public on its website. The access barriers the

                                 10   Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the past and now

                                 11   deter Plaintiff on a regular basis from accessing the website.

                                 12          32.     These access barriers on Defendant’s website have deterred Plaintiff from visiting

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Defendant’s physical locations and enjoying them equal to sighted individuals because: Plaintiff
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   was unable to find the location and hours of operation of Defendant’s locations on its website,

                                 15   preventing Plaintiff from visiting the locations to purchase shoes and/or services. Plaintiff and

                                 16   Class Members intend to visit the Defendant’s locations in the near future if Plaintiff and Class

                                 17   Members could access Defendant’s website.

                                 18          33.     If the website were equally accessible to all, Plaintiff and Class Members could

                                 19   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 20          34.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                 21   the access barriers that make these services inaccessible and independently unusable by blind and

                                 22   visually-impaired people.

                                 23          35.     Because simple compliance with WCAG 2.1 would provide Plaintiff and Class

                                 24   Members, who are visually-impaired consumers, with equal access to the website, Plaintiff and

                                 25   Class Members allege that Defendant engaged in acts of intentional discrimination, including, but

                                 26   not limited to, the following policies or practices: constructing and maintaining a website that is

                                 27   inaccessible to visually-impaired individuals, including Plaintiff and Class Members; failing to

                                 28   construct and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                                                                      10
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 11 of 19


                                  1   visually-impaired individuals, including Plaintiff and Class Members; and failing to take actions

                                  2   to correct these access barriers in the face of substantial harm and discrimination to blind and

                                  3   visually-impaired consumers, such as Plaintiff and Class Members, as a member of a protected

                                  4   class.

                                  5            36.    The Defendant uses standards, criteria, or methods of administration that have the

                                  6   effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                  7            37.    The ADA expressly contemplates the injunctive relief that plaintiff

                                  8   seeks in this action. In relevant part, the ADA requires:
                                               In the case of violations of … this title, injunctive relief shall include an order to
                                  9
                                               alter facilities to make such facilities readily accessible to and usable by
                                 10            individuals with disabilities …. Where appropriate, injunctive relief shall also
                                               include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 11
                                               38.    Because Defendant’s website has never been equally accessible, and because
                                 12
                                      Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 14
                                      permanent injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff
                                 15
                                      to assist Defendant to comply with WCAG 2.1 guidelines for Defendant’s website. The website
                                 16
                                      must be accessible for individuals with disabilities who use desktop computers, laptops, tablets,
                                 17
                                      and smartphones. Plaintiff and Class Members seek that this permanent injunction require
                                 18
                                      Defendant to cooperate with the agreed-upon consultant to: train Defendant’s employees and
                                 19
                                      agents who develop the website on accessibility compliance under the WCAG 2.1 guidelines;
                                 20
                                      regularly check the accessibility of the website under the WCAG 2.1 guidelines; regularly test
                                 21
                                      user accessibility by blind or vision-impaired persons to ensure that the Defendant’s website
                                 22
                                      complies under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                 23
                                      disclosed on the Defendant’s website. The above provides contact information for users to report
                                 24
                                      accessibility-related problems and require that any third-party vendors who participate on the
                                 25
                                      Defendant’s website to be fully accessible to the disabled by conforming with WCAG 2.0/WCAG
                                 26
                                      2.1.
                                 27
                                 28
                                                                                        11
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 12 of 19


                                  1          39.     If Defendant’s website were accessible, Plaintiff and Class Members could

                                  2   independently access information about store locations, hours, services offered, and shoes

                                  3   available for online purchase.

                                  4           40.    Although Defendant may currently have centralized policies regarding

                                  5   maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably

                                  6   calculated to make Defendant’s website fully and equally accessible to, and independently usable

                                  7   by, blind and other visually-impaired consumers.

                                  8            41.   Defendant has, upon information and belief, invested substantial sums in

                                  9   developing and maintaining Defendant’s website, and Defendant has generated significant

                                 10   revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                 11   making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                 12   visited prior iterations of the Defendant’s website, https://schutz-shoes.com/, and also

                                 13
3055 Wilshire Blvd, 12th Floor




                                      encountered such barriers.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          42.     Without injunctive relief, Plaintiff and Class Members will continue

                                 15   to be unable to independently use Defendant’s website, resulting in a violation of their rights.

                                 16                                  CLASS ACTION ALLEGATIONS

                                 17          43.     Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a

                                 18   nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is initially

                                 19   defined as follows:
                                 20          all legally blind individuals who have attempted to access Defendant’s website by
                                             the use of a screen reading software during the applicable limitations period up to
                                 21          and including final judgment in this action.
                                 22          44.     The California class is initially defined as follows:
                                             all legally blind individuals in the State of California who have attempted to access
                                 23          Defendant’s website by the use of a screen reading software during the applicable
                                 24          limitations period up to and including final judgment in this action.

                                 25          45.     Excluded from each of the above Classes is Defendant, including any entity in
                                 26   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
                                 27   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,
                                 28   successors, and assigns of Defendant. Also excluded are the judge and the court personnel in this
                                                                                        12
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 13 of 19


                                  1   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                  2   definitions if discovery and further investigation reveal that the Classes should be expanded or

                                  3   otherwise modified.

                                  4          46.     Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                  5   properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)

                                  6   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                  7   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are

                                  8   hundreds of thousands of Members in the Class. Based on the number of customers who have

                                  9   visited Defendant’s California stores, it is estimated that the Class is composed of more than

                                 10   10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is

                                 11   estimated that each subclass would have thousands of Members. The Members of the Class are

                                 12   so numerous that joinder of all Members is impracticable and the disposition of their claims in a

                                 13
3055 Wilshire Blvd, 12th Floor




                                      class action rather than in individual actions will benefit the parties and the courts.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          47.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the

                                 15   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful

                                 16   conduct, as detailed herein.

                                 17          48.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 18   of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 19   Plaintiff has retained experienced and competent counsel.

                                 20          49.     Superiority: A class action is superior to other available methods for the fair and

                                 21   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 22   Members may be relatively small, the expense and burden of individual litigation makes it

                                 23   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 24   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 25   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                 26   be no difficulty in the management of this action as a class action. If Class treatment of these

                                 27   claims were not available Defendant would likely unfairly receive thousands of dollars or more

                                 28   in improper revenue.
                                                                                        13
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 14 of 19


                                  1          50.     Common Questions Predominate: Common questions of law and fact exist as to

                                  2   all Members of the Class and predominate over any questions solely affecting individual

                                  3   Members of the Class. Among the common questions of law and fact applicable to the Class are:

                                  4                      i. Whether Defendant’s website, https://schutz-shoes.com/, is inaccessible to

                                  5                          the visually-impaired who use screen reading software to access internet

                                  6                          websites;

                                  7                      ii. Whether Plaintiff and Class Members have been unable to access

                                  8                          https://schutz-shoes.com/ through the use of screen reading software;

                                  9                     iii. Whether the deficiencies in Defendant’s website violate the Americans

                                 10                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                 11                     iv. Whether the deficiencies in Defendant’s website violate the California

                                 12                          Unruh Civil Rights Act, California Civil Code § 51 et seq.;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                         v. Whether, and to what extent, injunctive relief should be imposed on
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                          Defendant to make https://schutz-shoes.com/ readily accessible to and

                                 15                          usable by visually-impaired individuals;

                                 16                     vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 17                          damages with respect to Defendant’s wrongful conduct; and

                                 18                    vii. Whether further legal and/or equitable relief should be granted by the Court

                                 19                          in this action.
                                 20          51.     The class is readily definable and prosecution of this action as a Class action will

                                 21   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 22   encountered in the management of this litigation which would preclude the maintenance of this

                                 23   matter as a Class action.

                                 24          52.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 25   relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                 26   generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                 27   with respect to the Class as a whole.

                                 28          53.     The prerequisites to maintaining a class action for injunctive relief or equitable
                                                                                      14
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 15 of 19


                                  1   relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

                                  2   predominate over any questions affecting only individual Members and a class action is superior

                                  3   to other available methods for fairly and efficiently adjudicating the controversy.

                                  4          54.       The prosecution of separate actions by Members of the Class would create a risk

                                  5   of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

                                  6   Additionally, individual actions may be dispositive of the interest of all Members of the Class

                                  7   although certain Class Members are not parties to such actions.

                                  8          55.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                  9   seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                 10   systematic policies and practices make declaratory relief with respect to the Class as a whole

                                 11   appropriate.

                                 12                                                COUNT I

                                 13
3055 Wilshire Blvd, 12th Floor




                                       VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                                ET SEQ.

                                 15                  (On Behalf of Plaintiff, the Nationwide Class and the California Class)

                                 16          56.       Plaintiff alleges and incorporates herein by reference each and every allegation

                                 17   contained in paragraphs 1 through 55, inclusive, of this Complaint as if set forth fully herein.

                                 18          57.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 19   individual shall be discriminated against on the basis of disability in the full and equal enjoyment
                                 20   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 21   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 22   accommodation.” 42 U.S.C. § 12182(a).

                                 23          58.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 24   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 25   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 26   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 27   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                 28   services, facilities, privileges, advantages or accommodations;” and “a failure to take such steps
                                                                                       15
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 16 of 19


                                  1   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                  2   segregated or otherwise treated differently than other individuals because of the absence of

                                  3   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                  4   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

                                  5   accommodation being offered or would result in an undue burden.” 42 U.S.C. §

                                  6   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                  7   to ensure that no individual with a disability is excluded, denied services, segregated, or otherwise

                                  8   treated differently than other individuals because of the absence of auxiliary aids and services,

                                  9   unless the public accommodation can demonstrate that taking those steps would fundamentally

                                 10   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                 11   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                 12   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                 13
3055 Wilshire Blvd, 12th Floor




                                      formats, in a timely manner, and in such a way as to protect the privacy and independence of the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

                                 15          59.     Defendant’s store locations are “public accommodations” within the meaning of

                                 16   42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its

                                 17   amenities and services, privileges, advantages, and accommodations in California through its

                                 18   locations and related services, privileges, advantages, and accommodations and its Website,

                                 19   https://schutz-shoes.com/, is a service, privilege, advantage and accommodation provided by
                                 20   Defendant that is inaccessible to customers who are visually-impaired like Plaintiff. This

                                 21   inaccessibility denies visually-impaired customers full and equal enjoyment of and access to the

                                 22   facilities and services, privileges, advantages, and accommodations that Defendant made

                                 23   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,

                                 24   42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired customers the services,

                                 25   privileges, advantages, and accommodations provided by https://schutz-shoes.com/.             These

                                 26   violations are ongoing.

                                 27          60.     Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 28   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42
                                                                                       16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 17 of 19


                                  1   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                  2   and Class Members; maintains the website in this inaccessible form; and has failed to take

                                  3   adequate actions to correct these barriers even after being notified of the discrimination that such

                                  4   barriers cause.

                                  5            61.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

                                  6   and incorporated therein, Plaintiff requests relief as set forth below.

                                  7                                                COUNT II

                                  8   VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §

                                  9                                                51 ET SEQ.

                                 10                              (On Behalf of Plaintiff and the California Class)

                                 11            62.      Plaintiff alleges and incorporates herein by reference each and every allegation

                                 12   contained in paragraphs 1 through 61, inclusive, of this Complaint as if set forth fully herein.

                                 13
3055 Wilshire Blvd, 12th Floor




                                               63.      Defendant’s locations are “business establishments” within the meaning of the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the

                                 15   sale of its services in California through its physical locations and related services and

                                 16   https://schutz-shoes.com/ is a service provided by Defendant that is inaccessible to customers

                                 17   who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies visually-

                                 18   impaired customers full and equal access to Defendant’s facilities and services that Defendant

                                 19   makes available to the non-disabled public. Defendant is violating the Unruh Civil Rights Act,
                                 20   California Civil Code § 51 et seq., in that Defendant is denying visually-impaired customers the

                                 21   services provided by https://schutz-shoes.com/. These violations are ongoing.

                                 22            64.      Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 23   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 24   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 25   Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                 26   actions to correct these barriers even after being notified of the discrimination that such barriers

                                 27   cause.

                                 28            65.      Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51
                                                                                        17
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 18 of 19


                                  1   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                  2   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                  3   violation of the right of any individual under the ADA shall also constitute a violation of the

                                  4   Unruh Civil Rights Act.

                                  5            66.   The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                  6   California Civil Code § 51 et seq.; therefore, Plaintiff and Class Members are entitled to injunctive

                                  7   relief remedying the discrimination.

                                  8            67.   Plaintiff and Class Members are also entitled to statutory minimum damages

                                  9   pursuant to California Civil Code § 52 for each and every offense.

                                 10            68.   Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                 11   costs.

                                 12            69.   Plaintiff and Class Members are also entitled to a preliminary and permanent

                                 13
3055 Wilshire Blvd, 12th Floor




                                      injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   § 51 et seq., and requiring Defendant to take the steps necessary to make https://schutz-shoes.com/

                                 15   readily accessible to and usable by visually-impaired individuals.

                                 16                                       PRAYER FOR RELIEF

                                 17            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

                                 18   requests that the Court enter judgment in her favor and against Defendant as follows:

                                 19            A.    For an Order certifying the Nationwide Class and California Class as
                                 20                  defined herein and appointing Plaintiff and her Counsel to represent the

                                 21                  Nationwide Class and the California Class;

                                 22            B.    A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 23                  (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 24                  violating the Unruh Civil Rights Act, the ADA, and requiring Defendant to take

                                 25                  the steps necessary to make https://schutz-shoes.com/ readily accessible to and

                                 26                  usable by visually-impaired individuals;

                                 27            C.    An award of statutory minimum damages of $4,000 per offense per person

                                 28                  pursuant to section 52(a) of the California Civil Code;
                                                                                       18
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          Case 2:20-cv-02511-TLN-KJN Document 1 Filed 12/17/20 Page 19 of 19


                                  1           D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                  2                   52.1(h), and 42 U.S.C. § 12205;

                                  3           E.      For pre-judgment interest to the extent permitted by law;

                                  4           F.      For costs of suit; and

                                  5           G.      For such other and further relief as the Court deems just and proper.

                                  6                                    DEMAND FOR JURY TRIAL

                                  7           Plaintiff, on behalf of herself and all others similarly situated, hereby demands a jury trial

                                  8   for all claims so triable.

                                  9
                                 10   Dated: December 17, 2020                               Respectfully Submitted,

                                 11
                                 12
                                                                                             /s/ Thiago M. Coelho
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                             Thiago M. Coelho
                                 14                                                          WILSHIRE LAW FIRM
                                                                                             Attorney for Plaintiff and Proposed Class
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                        19
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
